DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is responsive to the amendment filed on 29 April 2022. As directed by the amendment: Claims 71 and 74 have been amended, Claims 1-61 have been cancelled, and no claims have been added. Claims 62-70 and 76-81 were previously withdrawn from further consideration due to a Restriction Requirement. Thus, Claims 71-75 are presently under consideration.

Election/Restrictions
The Applicant has requested rejoinder of previously withdrawn Claims 62-70 and 76-81, directed to non-elected Groups I and III (Page 8 of Response filed 29 April 2022). However, the Examiner will consider the possibility of rejoinder if and when allowable subject matter has been indicated. Therefore Claims 71-75, directed to elected Group II, are presently pending. 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 71 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Varghese et al. (US Publication No. 2016/0271419, previously cited).
Regarding Claim 71, Varghese et al. discloses an apparatus for providing tissue therapy (Abstract), the apparatus comprising: a direct current (DC) voltage source (119, Fig. 2, Paragraph 0026, 0045-0046); and a field generator having a plurality of electrodes (113, 114, Fig. 2, 3A) configured to provide an electrical field across the plurality of electrodes (100, Fig. 2, 3A, Paragraph 0014, 0016-0017, 0026-0027, 0030, 0042-0044); and a laser light source (105, Fig. 2, Paragraph 0007, 0026, Abstract) configured to deliver laser light (106, Fig. 2, 3A-C) to a portion of a biological medium during application of the electrical field (Abstract, Paragraph 0011-0014, 0019, 0026-0027, 0042); wherein the DC voltage source is electrically connected to the electrodes (Paragraph 0026, 0045-0046); wherein a first one of the electrodes comprises an electrically conductive surface configured to contact the biological medium (cathode 114, Figs. 2, 3A-C,  Paragraph 0027, 0042-0044),  and a second one of the electrodes is configured to not conduct current to the biological medium (spaced apart anode 113, Figs. 2, 3A-C, Paragraph 0027, 0042-0044); and wherein the field generator configured to apply the electrical field (Paragraph 0014, 0016-0017, 0026-0027, 0030, 0042-0044) to the portion of the biological medium such that free electrons are diverted away from  the portion of the biological medium (at least one free electron [seed] is freed from target position by generated field, causing avalanche ionization, 310, 320, and electrons/energy in diagram of Fig. 1, Paragraph 0025, Abstract).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 72-74 are rejected under 35 U.S.C. 103 as being unpatentable over Varghese et al. in view of Slatkine (US Publication No. 2006/0259102, previously cited).
Regarding Claim 72 and 73, Varghese et al. discloses an apparatus for providing tissue therapy (Abstract) including all of the claimed elements as described above, but does not specifically disclose a vacuum head configured to be connected to a vacuum source; wherein a portion of the plurality of electrodes are contained within the vacuum head; wherein the vacuum head is configured to apply suction to the portion of the biological medium; and wherein the vacuum head is configured to permit light to reach the portion of the biological medium when suction is applied, wherein the vacuum head comprises a window through which light can reach the portion of the biological medium.  
However, Slatkine teaches an apparatus for providing tissue therapy (Abstract) comprising a vacuum head (1870, 1801, Fig. 14; 1170, Fig. 7, Paragraph 0265-0267, 0291-0292) configured to be connected to a vacuum source (1804, 1805, Fig. 14; 1111, 1109, Fig. 7, Paragraph 0267, 0291-0292); wherein a portion of the plurality of electrodes (electrodes 1809 within chamber 1801, Fig. 14, Paragraph 0291-0292) are contained within the vacuum head (1801, 1870, Fig. 14, Paragraph 0291-0292); wherein the vacuum head is configured to apply suction to the portion of the biological medium (Paragraph 0041, 0049-0051, 0265-0267, 0291-0292, Abstract); 
and wherein the vacuum head is configured to permit light (laser 1820, 1821, Fig. 14; 1105, 1116, Fig. 7) to reach the portion of the biological medium (window/transmitting element 1806, Fig. 14; 1100, Fig. 7, Paragraph 0041, 0242, 0266, 0291) when suction is applied, wherein the vacuum head comprises a window (window/transmitting element 1806, Fig. 14; 1100, Fig. 7, Paragraph 0041, 0242, 0266, 0291) through which light (laser 1820, 1821, Fig. 14; 1105, 1116, Fig. 7) can reach the portion of the biological medium (Abstract, Paragraph 0041, 0242, 0266, 0291).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a vacuum head configured to be connected to a vacuum source; wherein a portion of the plurality of electrodes are contained within the vacuum head; wherein the vacuum head is configured to apply suction to the portion of the biological medium; and wherein the vacuum head is configured to permit light to reach the portion of the biological medium when suction is applied, wherein the vacuum head comprises a window through which light can reach the portion of the biological medium, as taught by Slatkine, in the apparatus for providing tissue therapy disclosed by Varghese et al., in order to provide treatment massage during laser/field application (Slatkine, Paragraph 0006-0007), to increase blood or tissue volume for concentrated laser/field application (Slatkine, Paragraph 0017), and/or to remove waste or debris material during laser/field application (Slatkine, Paragraph 0026-0027). 
Regarding Claim 74, Varghese et al. discloses an apparatus for providing tissue therapy (Abstract) further wherein the laser light source includes a therapeutic laser system (123, 105, Fig. 2, Paragraph 0007, 0026, 0029, Abstract) configured to deliver the laser light through a window (112, Fig. 2, 3A-C, Paragraph 0027-0028) to the portion of the biological medium; and the laser light has an axis (106, Fig. 2, 3A-C). However, Varghese et al. does not specifically disclose when suction is applied to the portion of the biological medium by the vacuum head, the electrical field applied to the portion of the biological medium is perpendicular to the axis of the laser light. 
Slatkine teaches an apparatus for providing tissue therapy (Abstract) comprising a vacuum head (1870, 1801, Fig. 14; 1170, Fig. 7, Paragraph 0265-0267, 0291-0292) configured to be connected to a vacuum source (1804, 1805, Fig. 14; 1111, 1109, Fig. 7, Paragraph 0267, 0291-0292); wherein a laser light source includes a therapeutic laser system (laser 1820, 1821, Fig. 14; 1105, 1116, Fig. 7)  configured to deliver the laser light (laser 1820, 1821, Fig. 14; 1105, 1116, Fig. 7) through a window (window/transmitting element 1806, Fig. 14; 1100, Fig. 7, Paragraph 0041, 0242, 0266, 0291)  to the portion of the biological medium; the laser light has an axis (laser light with axis, 1820, Fig. 14; 1105,  Fig. 7); and an electrical field (1810, Fig. 14, Paragraph 0292) applied to the portion of the biological medium, when suction (Paragraph 0041, 0049-0051, 0265-0267, 0291-0292, Abstract) is applied to the portion of the biological medium by the vacuum head (1870, 1801, Fig. 14; 1170, Fig. 7, Paragraph 0265-0267, 0291-0292), is perpendicular to the axis of the laser light (generated electric field 1810 is perpendicular to laser light axis 1820, Fig. 14, Paragraph 0291-0292).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the electrical field applied to the portion of the biological medium to be perpendicular to the axis of the laser light when suction is applied to the portion of the biological medium by the vacuum head, as taught by Slatkine, in the apparatus for providing tissue therapy disclosed by Varghese et al., in order to increase blood or tissue volume for concentrated laser/field application (Slatkine, Paragraph 0017), and to specifically target a very small area of tissue including underlying blood vessels by shaping the electric field to follow vessels within the lesion or tissue area within the suction chamber (Slatkine, Paragraph 0291-0292).
Claim 75 is rejected under 35 U.S.C. 103 as being unpatentable over Varghese et al. in view of Inoue (US Patent No. 5,030,196, previously cited).
Regarding Claim 75, Varghese et al. discloses an apparatus for providing tissue therapy (Abstract) including all of the claimed elements as described above, but does not specifically disclose further including a magnetic coil; wherein the DC voltage source is further configured to provide DC power to the magnetic coil; and wherein the magnetic coil, when so powered, is configured to induce a magnetic field in the portion of the biological medium. 
However, Inoue teaches a an apparatus for providing tissue therapy (Abstract, Col. 1, Lines 5-40) including a magnetic coil (4, Fig. 1, 7, Abstract); wherein a DC voltage source (Col. 2, Lines 27-32, Col. 3, Lines 5-35, 50-65) is further configured to provide DC power to the magnetic coil (Col. 2, Lines 27-32, Col. 3, Lines 5-35, 50-65); and wherein the magnetic coil (Col. 2, Lines 27-32, Col. 3, Lines 5-35, 50-65), when so powered, is configured to induce a magnetic field in the portion of the biological medium (Abstract, Col. 4, Lines 40-57, Col. 3, Lines 50-65). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a magnetic coil; wherein a DC voltage source is further configured to provide DC power to the magnetic coil; and wherein the magnetic coil, when so powered, is configured to induce a magnetic field in the portion of the biological medium, as taught by Inoue, in the apparatus for providing tissue therapy disclosed by Varghese, in order to provide additional therapeutic magnetic treatment of tissue that is stimulated by the magnetic field, including additional blood/fluid flow, healing, tightening, and/or pain management in the target tissue region. 

Response to Arguments
The previous Claim Objection to Claim 71 and 35 USC 112(b) rejection of Claim 74 have been withdrawn due to the Applicant’s amendments to these claims as made in the Response filed 29 April 2022.
The Applicant has requested rejoinder of previously withdrawn Claims 62-70 and 76-81, directed to non-elected Groups I and III (Page 8 of Response). However, the Examiner will consider the possibility of rejoinder if and when allowable subject matter has been indicated. 
The Applicant's arguments filed in the Response filed 29 April 2022 with respect to the previous 35 USC 102(a)(1) and 35 USC 103 rejections of Claims 71-75 have been fully considered but they are not persuasive. 
The Applicant specifically argues (Pages 7-8 of Response) that Varghese et al. does not disclose, “a laser light source configured to deliver laser light to a portion of a biological medium during application of the electrical field…and wherein the field generator is configured to apply the electrical field to the portion of the biological medium such that free electrons are diverted away from the portion of the biological medium” as required by Claim 71. However, the Examiner disagrees with this argument. As described above, Varghese et al. discloses an apparatus for providing tissue therapy (Abstract), the apparatus comprising a field generator having a plurality of electrodes (113, 114, Fig. 2, 3A) configured to provide an electrical field across the plurality of electrodes (100, Fig. 2, 3A, Paragraph 0014, 0016-0017, 0026-0027, 0030, 0042-0044); and a laser light source (105, Fig. 2, Paragraph 0007, 0026, Abstract) configured to deliver laser light (106, Fig. 2, 3A-C) to a portion of a biological medium during application of the electrical field (Abstract, Paragraph 0011-0014, 0019, 0026-0027, 0042); and wherein the field generator configured to apply the electrical field (Paragraph 0014, 0016-0017, 0026-0027, 0030, 0042-0044) to the portion of the biological medium such that free electrons are diverted away from  the portion of the biological medium (at least one free electron [seed] is freed from target position by generated field, causing avalanche ionization, 310, 320, and electrons/energy in diagram of Fig. 1, Paragraph 0025, Abstract).  
The Applicant particularly argues (Page 8 of Response):
Varghese fails to disclose the electric field generator is positioned to repel free electrons within the portion of biological medium along the laser light path. In fact, Varghese teaches the opposite…

However, it is noted that Claim 71 does not recite that particular language and instead recites “and wherein the field generator is configured to apply the electrical field to the portion of the biological medium such that free electrons are diverted away from the portion of the biological medium” (emphasis added). As described above, Varghese et al. discloses that at least one free electron [seed] is freed from target position by the generated field, causing avalanche ionization, thereby diverting the electrons away from the exact target positions. As shown in Fig. 1 reproduced below, steps 310 and 320 show that “the multiphoton ionization process actually is a two-step process in which, in a first step 310, a seed electron is created via absorption of multiple photons having a same polarization state. In a second step 320, an ionization avalanche is generated by Inverse Bremsstrahlung absorption of photons by the seed electron…..As soon as the seed electron is freed in the target position 110, the seed electron will absorb part of the Inverse Bremsstrahlung of the photons provided by the laser beam to generate the avalanche ionization process.” (Paragraph 0025 of Varghese et al.). 

    PNG
    media_image1.png
    453
    673
    media_image1.png
    Greyscale


Therefore, the Examiner maintains that this process reads on the limitation as currently written, “wherein the field generator is configured to apply the electrical field to the portion of the biological medium such that free electrons are diverted away from the portion of the biological medium”. In response to the arguments that the references fail to show certain features of the Applicant’s invention (Pages 7-8 of Response), it is noted that the features upon which the Applicant relies (i.e., “the electric field generator is positioned to repel free electrons within the portion of biological medium along the laser light path”) are not recited in the rejected Claims 71.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Therefore, Claim 71 remains rejected as described in detail above. 
No additional specific arguments (see Pages 8-9 of Response) were made with respect to the previous 103 rejections of dependent Claims 72-75, nor with respect to the previously cited Slatkine or Inoue references. Therefore, Claims 71-75 remain rejected as described in detail above. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA M BAYS whose telephone number is (571)270-7852. The examiner can normally be reached 9:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/P.B./Examiner, Art Unit 3792                                                                                                                                                                                                        
/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792